DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1-5, 9-10, 13, 15, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) in view of Govindaraju et al. (U.S. 20090323759) [hereinafter Govindaraju].
          Timans discloses in Fig. 1 a thermal processing apparatus, comprising: a processing chamber having a workpiece support 26, the workpiece support configured to support a workpiece 14; one or more heat sources 24 configured to emit electromagnetic radiation in a first wavelength range to heat the workpiece to a processing temperature; and one or more sensors/ light detectors 30 configured to
obtain a measurement of electromagnetic radiation in a second wavelength range when the workpiece is at the processing temperature, wherein the second wavelength range is different than the first wavelength range (claims 84-86 of Timans).
For claim 2: The thermal processing apparatus, comprising one or more processors/ controller 50 configured to determine a temperature of the workpiece based at least in part on the measurement of electromagnetic radiation obtained by the one or more sensors.
For claims 3, 4: the one or more heat sources emit electromagnetic radiation in a narrow band infrared range [0055], [0100].
For claim 9: the one or more heat sources comprise one or more light emitting diodes [0010].
For claim 10: the workpiece/ wafer comprises lightly-doped silicon [0118].
For claim 16. The thermal processing apparatus of claim 1, wherein the apparatus comprises one or more processors are configured to determine the temperature of the workpiece based at least in part on an emissivity of the workpiece, wherein the emissivity of the workpiece is measured in-situ [0164].
For claim 17: A method for thermal processing of a workpiece, the method comprising: heating the workpiece to a processing temperature using one or more heat
sources, the one or more heat sources configured to emit electromagnetic radiation in a first wavelength range;
measuring electromagnetic radiation in a second wavelength range at one or more sensors while the workpiece is at the processing temperature, the second wavelength range being different from the first wavelength range; and
determining, based at least in part on the electromagnetic radiation in the second wavelength range measured by the one or more sensors, a temperature of the workpiece; controlling the one or more heat sources based at least in part on the temperature of the workpiece to adjust or maintain the temperature of the workpiece (see claim 84 and entire disclosure of Timans).
For claim 18: measuring the electromagnetic radiation in the second wavelength range at the one or more sensors comprises:
emitting, by one or more additional radiation sources, electromagnetic radiation in the second wavelength range (claim 86 of Timans); and
measuring, at the one or more sensors, the electromagnetic radiation in the second wavelength range;
wherein the electromagnetic radiation in the second wavelength range is passed through the workpiece prior to being received at the one or more sensors (see claims 84-86 of Timans).
Although, it is considered that, in order to operate properly, the one or more sensors comprise a field of view of at least a portion of the workpiece through one or more windows that are transparent to the second wavelength range, since, according to Timans, they sense the second wavelengths and restrict the wavelength that are coming from the heater, not from the workpiece, Timans does not explicitly teach this limitation of claim 1.
Govindaraju  discloses in para [0032] the device in the field of applicant’s endeavor. In the example of FIG. 2, a pyrometer has a detector 202 which may be made of a photodiode, or other suitable component. Collecting optics 204 are placed before the photo detector to collect and focus the light from the workpiece 112 onto the sensitive portion of the photo detector 202. In addition, a band-pass filter 206 may be used before the photodiode. In this embodiment, the band-pass filter/ optical window is specifically designed to allow light that is within the defined wavelength (second wavelengths) or wavelengths to pass through and to absorb or reflect light that is outside this defined wavelength or wavelengths. These optics may be used with or without a light pipe. 0035] In addition, a long-pass filter 208 may be used between the workpiece 112 and the photo detector 202. The long-pass filter aids the band-pass filter by allowing light longer than a specified wavelength to pass through. Light with a shorter wavelength is reflected. As an alternative to a long-pass filter and a band-pass filter, a long-pass filter and a short-pass filter may be used to constrain the transmission of light to the defined wavelength or wavelengths that is blocked or absorbed by the doped window. Alternatively, a short-pass filter and a band-pass filter may be used or a variety of other filters depending on the particular wavelengths which are to be affected.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a filter/ window, so as to allow the desired light to go through and to restrict another/ stray light, in order to enable the sensor to measure the heat from the workpiece, not from the environment and the neater, as very well known in the art.
            Timans does not explicitly teach that the processing temperature is about 50 to about 150 degree Celsius, and the remaining limitations of claims 1-5, 9-10, 13, 15, 16- 18.
Official Notice is taken with respect to claim 1: having the particular temperature range in the processing chamber, i.e., 50 C to 150 C, absent any criticality, is only considered to be the “optimum” range of the temperatures used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the treatment, workpiece and thermal processing (i.e., CVD, plasma, etc.) See In re Boesch, 205 USPQ 215 (CCPA 1980).
Official Notice is taken with respect to claim 5: having the first wavelength range is such that the workpiece has an absorptance of greater than about 0.5 at the first wavelength range and at the processing temperature, these limitations are related to the use of the particular material for the workpiece and the particular heat source, that would be, absent any criticality, is only considered to be the “optimum” elements that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the device of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known workpiece and heat source the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Official Notice is taken with respect to claim 4: having the particular wavelength range, I.e., the first wavelength range is in a range from about 850 nanometers to about 950 nanometers, absent any criticality, is only considered to be the “optimum” range of the first wavelength used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine
experimentation based, among other things, on the type of heating element, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Official Notice is taken with respect to claim 13, 15. having the particular wavelength range, i.e., the second wavelength range comprises a wavelength longer than about 1000 nanometers or from about 7 micrometers to about 17 micrometers, absent any criticality, is only considered to be the “optimum” range of the first wavelength used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of heating element, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the particular temperature/ temperature range in the processing chamber, since it is very well known in the art that setting the processing temperature would depend of the type of the process and the type of the workpiece.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the radiation/ heat source of the known and desired (infrared) wavelength, so as to properly heat the workpiece, and the sensor capable to sense the temperature of the workpiece during the processing, but not the particular heating temperature, so as to achieve more accurate results of measurements.
            Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as applied to claims above, and further in view of NN87091852 [hereinafter NN}.
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 7.
NN teaches to use a detector with a cooled aperture to restrict a FOV.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the detector so as have a cooled aperture to restrict FOV, so as to allow the detector to obtain only the wavelength reflected from the workpiece, so as to sense the temperature of the workpiece.
            Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as applied to claims above, and further in view of CN 1013152845 B [hereinafter CN).
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 8.
CN teaches to stop heating by a switch 15 when (for a time period) the temperature probe 18 is sensing a temperature [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to stop heating/ providing electromagnetic radiation from the heat sources, so as to allow the detector to sense the radiation reflected from the workpiece, so as to obtain more accurate results of measurements.
             Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as stated above, and further in view of RU2529053C1 [hereinafter RU].
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 11.
RU teaches that the sensitivity of spectrum infrared photodiode 7 does not overlap with the sensitivity spectrum of the wavelength of radiation of the laser 1 (Abstract), thus, first and second wavelengths.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as not overlap the first
and second wavelengths, so as to allow the detector to sense the radiation reflected from the workpiece, so as to obtain more accurate results of measurements.
             Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470)  and Govindaraju, as applied to claims, and further in view of CN101258387A by Timans [hereinafter CN 3].
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 12.
CN 3 teaches, in some embodiment, that a light reflected from the first surface of the semiconductor wafer and sensed by a detector can overlap the electromagnetic radiation wavelength heating the wafer/ workpiece. This would suggest that the workpiece is at least partially transparent to the radiation in the second wavelength range from the (additional) radiation sources. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to allow the detector to sense the first and second wavelengths, so as to determine combined temperatures from heating and from the workpiece, so as to determine the temperature of the heat source, so as to avoid overheating or as might be desired by the purpose of the processing.
              Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as applied to claims above and further in view of CN 102288892A [hereinafter CN 2] and JPH6104216A [hereinafter JP].
Timans  and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
CN 2 teaches determining a spectrum transmitted through semiconductor wafer/ workpiece (thus, indicative), transmitting or emitting IR energy through thermal processing algorithm [0204].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to obtain the workpiece transmittance in order to evaluate the workpiece parameters, as very well known in the art.
JP teaches to control wafer/ workpiece transmittance by setting a reference pattern/ specimen 4 for comparison (Abstract). This would suggest that comparison takes place at a known (initial) temperature for more accurate results. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as control the workpiece transmittance by obtaining a reference, so as to achieve more accurate workpiece processing, in order to obtain the desired results.
               Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as applied to claims above, and further in view of Lee et al. (U.S. 5443315) [hereinafter Lee].
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 19. 
Lee discloses a device in the field of applicant’s endeavor and states that the transmittance of the wafer/ workpiece could be determined by using detectors and formulas. Lee also teaches that wafer transmittance value could be normalized by using a known reference transmittance value to determine the wafer’s temperature. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the
invention, so as to normalize the workpiece transmittance, as taught by Lee, so as to obtain more accurate results of measurements, as very well known in the art.
              Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as applied to claims above, and further in view of Gat et al. (U.S. 5114242).
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 20.
Gat discloses a device in the field of applicant's endeavor wherein teaches determining temperature of a wafer/ workpiece by determining an emissivity of the wafer/ workpiece in the processing chamber at a reference temperature using multiple pyrometers/ sensors at different wavelengths (abstract, Fig. 1). This would suggest the temperature of the workpiece based at least in part on the emissivity of the workpiece at the second wavelength range at the one or more reference temperatures.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to use a knowledge or emissivity, in order to determine the workpiece temperature at reference temperatures, so as to obtain a correct temperature of the workpiece, because: A) temperature of the workpiece, such a wafer, in the processing chamber, is known to be related to the emissivity of the wafer, and B) using a plurality of reference temperatures would allow to treat the wafer at different temperature during different stages with a desired accuracy.
           Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timans (U.S. 20100232470) and Govindaraju, as applied to claims above, and further in view of Azumo et al. (U.S. 20120211890) [hereinafter Azumo].
Timans and Govindaraju disclose the device as stated above.
They do not explicitly teach the limitations of claim 21.
Azumo discloses in Fig. 4 a processing chamber having a workpiece, the chamber is also having two heaters, top and bottom, the heaters comprising a plurality of lamps 86 [0087].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have two heaters, top and bottom, so as to heat the workpiece isothermally, in order to have temperature equally distributed over the workpiece.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-21 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams et al. (U.S/ 20060102607)  [0027] A difficulty with this approach is that the GaAs or other semiconductor lasers have a fairly wide spectrum of low-level spontaneous emission that typically overlaps the pyrometer wavelength. As a result of the spontaneous emission, which the pyrometer filter 63 does not b lock at the pyrometer wavelength, the photodetector 61 would detect both: (a) the wafer blackbody radiation at the pyrometer wavelength and (b) the portion of the laser source spontaneous emission at the pyrometer wavelength, in the absence of additional filtering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
December 08, 2022